ACCEPTED
                                                                                                             01-14-00687-CV
                                                                                                   FIRST COURT OF APPEALS
                                                                                                           HOUSTON, TEXAS
                                                                                                        3/25/2015 1:48:25 PM
                                                                                                         CHRISTOPHER PRINE
                                                                                                                      CLERK

                                                   Lauren B. Harris              1000 Main Street, 36th Floor
                                                   Partner                            Houston, Texas 77002
                                                   BOARD CERTIFIED                       (713) 226-6000 TEL
                                                                                        (713) 228-1331 FAX
                                                   CIVIL APPELLATE LAW
                                                                                        porterhedges.com
                                                   TEXAS BOARD OF                    FILED IN
                                                   LEGAL SPECIALIZATION
                                                   (713) 226-6624 Phone
                                                                              1st COURT OF APPEALS
                                                   (713) 226-6224 Fax             HOUSTON, TEXAS
                                                   LHarris@porterhedges.com
                                                                              3/25/2015 1:48:25 PM
                                                                              CHRISTOPHER A. PRINE
                                          March 25, 2015                              Clerk


                                                                                                000550/0026
The Honorable Christopher A. Prine
Clerk, First Court of Appeals
301 Fannin
Houston, Texas 77002-2066

        Re:    Court of Appeals Number: 01-14-00687-CV
               Trial Court Case Number:     2013-76215
               The Better Business Bureau of Metropolitan Houston, Inc., et al. v. John Moore
               Services, Inc. and John Moore Renovation, LLC

Dear Mr. Prine:

       This letter confirms that our office is in receipt of your letter setting oral argument of the
above cause in the First Court of Appeals, on March 31, 2015 at 1:30 p.m. It is my
understanding that the case has not been removed from the docket.

       I will present oral argument on behalf of Appellants The Better Business Bureau of
Metropolitan Houston, Inc., The Better Business Bureau of Metropolitan Houston Education
Foundation, Dan Parsons, Chris Church, Church Enterprises, Inc. a/k/a Church Services, Gary
Milleson, Ronald N. McMillan, D’Artagnan Bebel, Mark Goldie, Charlie Hollis, and Steven
Lufburrow. Please feel free to contact me should you have any questions.

                                              Very truly yours,

                                              /s/ Lauren B. Harris

                                              Lauren B. Harris


LBH/cld

cc:     Mr. Douglas Pritchett, Jr.
        Johnson, Trent, West & Taylor, L.L.P.
        919 Milam Street, Suite 1700
        Houston, Texas 77002

4853056v1